Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement


The information disclosure statement (IDS) submitted on 04/16/2019 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.				

					Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” (or“step’”). Such claim limitation(s) is/are:

Claim 4 recites “the at least one electrically conductive shunt member is attached to at least the portion of the terminal line or the portion of the at least one electrically resistive conductor line by means for establishing at least one material bond joint”. In specification, page.7, para.0029, “the means for establishing at least one material bond joint comprise metallic means and the at least one material bond joint is established by a soldering process”; For examination purposes, the limitation “means for establishing at least one material bond joint” is being interpreted as “material bond joint is established by a soldering process”, and equivalents thereof.

Claim 5 recites “the at least one electrically conductive shunt member is attached to at least the portion of the terminal line or to the portion of the at least one electrically resistive conductor line by means for establishing at least one force/form fit joint, form fit joint or combined force/form fit joint”; In specification, page.7, para.0030 “the at least one force fit joint, form fit joint or combined force/form fit 
joint is established as a riveted joint, a crimped joint or as a clinched joint”; For examination purposes, the limitation “means for establishing at least one force/form fit joint, form fit joint or combined force/form fit joint” is being interpreted as “the at least one force fit joint, form fit joint or combined force/form fit joint is established as a riveted joint, a crimped joint or as a clinched joint”, and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim 1 recites, “at least for one end of the at least one electrically resistive conductor line an electrically conductive terminal line, being attached onto the surface of the flexible carrier, and abutting and being electrically connected to the respective end of the at least one electrically resistive conductor line",  The limitation renders the claim indefinite because there is word or punctuation mark missing between “at least for one end of the at least one electrically resistive conductor line” and  “an electrically conductive terminal line”, it's unclear if Applicant expects that both of end of electrically resistive conductor and electrically conductive terminal line attach onto the surface of the flexible carrier or one of them attach onto the surface of the flexible carrier. For the purpose of examination, “at least for one end of the at least one electrically resistive conductor line an electrically conductive terminal line, being attached onto the surface of the flexible carrier, and abutting and being electrically connected to the respective end of the at least one electrically resistive conductor line” is interpreted as – at least for one end of electrically resistive conductor and an electrically conductive terminal line attached onto the surface of the flexible carrier or one of them attached onto the surface of the flexible carrier . Correct limitation if there is different meaning of at least for one end of the at least one electrically resistive conductor line an electrically conductive terminal line, being attached onto the surface of the flexible carrier.

Claim 1 recites, “at least one out of at least a portion of at least one of the electrically conductive terminal lines and a portion of the at least one electrically resistive conductor line for at least partially electrically shunting the respective portion"; For the purpose of examination, “at least one out of at least a portion of at least one of the electrically conductive terminal lines and a portion of the at least one electrically resistive conductor line for at least partially electrically shunting the respective portion.” is interpreted as –at least a portion of at least one of the electrically conductive terminal lines and a portion of the at least one electrically resistive conductor line for at least partially electrically shunting the respective portion. Correct limitation if there is different meaning of “at least one out of”.

Claim 6 recites, “at least one out of a strip of an electrically conductive textile"; For the purpose of examination, “at least one out of a strip of an electrically conductive textile” is interpreted as – at least one of a strip of an electrically conductive textile. Correct limitation if there is different meaning of “at least one out of a strip”.

Claim 7 recites, “wherein the continuous electrically conductive layer comprises at least one material out of a -4-§371 of PCT/EP2019/074780 group formed by copper, nickel, silver, manganese and a combination of at least two of these";  For the purpose of examination, “wherein the continuous electrically conductive layer comprises at least one material out of a group” is interpreted as – at least one material of a group. Correct limitation if there is different meaning of “at least one material out of a group”.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,2,6,8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen US 4115750.

1. An electric heating device (fig.1, 10 - bimetallic element), in particular for automotive application, comprising:
	at least one electric heater member (fig.1, 16; A thin film resistor member) that includes:
	a dielectric, planar, flexible carrier (fig.1, 18; col.2, line 5; Mylar;  col.2, line 34, a flexible insulating polyimide Kapton)
	at least one electrically resistive conductor line of uniform thickness (t) (fig.2,36; same thickness for resistance circuit) that is fixedly attached onto a surface of the flexible carrier (fig.2, 18, 36; col.2, line 32-37; electroless deposition of a continuous nickel phosphorus layer 36 on the obverse (front) side of a flexible insulating polyimide film 18, such as Kapton; The nickel was coated with a photoresist material and etched, in a conventional manner, to produce the resistance circuit 20),
	at least for one end of the at least one electrically resistive conductor line (see figure 1 below where the examiner labeled originally not labeled end of electrically resistive conductor line) an electrically conductive terminal line (see figure 1 below where the examiner labeled originally not labeled terminal line), being attached onto the surface of the flexible carrier, and abutting and being electrically connected to the respective end of the at least one electrically resistive conductor line (fig.1,20; resistance circuit for both of terminal and conductor line at intermediate resistor portion 26, therefore, they are abutting and being electrically connected to each other and attached onto surface of the Kapton layer; claim 4, resistive material adhered to said film and defining at least first and second terminals integral with and spaced along an intermediate resistor portion), wherein the electrically conductive terminal lines have a width that is narrower than a width of the at least one electrically resistive conductor line (fig.1; the width of terminal line (see examiner annotated) is narrow than resistance circuit 20 at element 32), and
	at least one electrically conductive shunt member (fig.2, 38; layer of copper), being attached to at least one out of at least a portion of at least one of the electrically conductive terminal lines and a portion of the at least one electrically resistive conductor line for at least partially electrically shunting the respective portion  (fig.2, 38; layer of copper is attached to 36 which is layer of resistance circuit 20 at the conductor line and terminal line; col.2, line 39-43; the conductive material was added to define the portions of the resistance circuit which will generate the desired heating and to eliminate the sharp corners in the circuit, which normally cause high density current crowding generating hot spots).

2. The electric heating device claimed in claim 1, including an electrically conductive adhesive layer that is arranged between the portion of the terminal line or the portion of the at least one electrically resistive conductor line and the at least one electrically conductive shunt member for providing an appropriate attachment as an electrically conductive adhesive bond (claim 4; a layer of conductive material (38) adhered to at least terminals and overlapping adjacent portions of said intermediate resistor portion. Examiner note: since the conductive material adhered to terminal, and the conductive material was added to define the portions of the resistance circuit which will generate the desired heating and to eliminate the sharp corners in the circuit, which normally cause high density current crowding generating hot spots in col.2, line 39-43. Therefore, it would be inherent for adhesive between conductive layer and resistance circuit is electrically conductive adhesive material).

6. The electric heating device as claimed in claim 1, wherein the at least one electrically conductive shunt member (fig.2, 38) is formed as at least one out of a strip of an electrically conductive textile, a strip of copper film (fig.2,38; layer of copper) and a strip of plastic foil with an attached electrically conductive layer comprising cured electrically highly conductive ink.

8. The electric heating device as claimed in claim 1, wherein the portion of the terminal line or the portion of the at least one electrically resistive conductor line completely overlaps the at least one electrically conductive shunt member in a direction perpendicular to the surface of the flexible carrier (fig.2, 38; layer of copper overlaps resistance circuit 20 in a direction perpendicular to the surface of the Kapton layer).

9. The electric heating device as claimed in claim 1, wherein a sheet resistance of the at least one electrically conductive shunt member is lower than a sheet resistance of the portion of the electrically conductive terminal line or of the portion of the at least one electrically resistive conductor line (copper has electrical resistivity is 1.7 x 10-8 ohm meters lower than Nickel 7 x 10-8 ohm meters at same thickness; according calculation for sheet resistance for copper and nickel, only large difference of thickness may cause copper has higher sheet resistance than nickel, as evidenced by “Electrical Resistivity Table for Common Material”- MPEP 2131.01; It would be inherent for electrical resistivity of copper and nickel). 

10. The electric heating device as claimed in claim 1, wherein the flexible carrier is a foil  that is substantially made from a plastic material selected from a group of plastic materials formed by polyethylene terephthalate, polyimide, polyetherimide, polyethylene naphthalate, polyoxymethylene, polamide, polyphthalamide, polyether ether ketone, and combinations of at least two of these plastic materials (fig.2, 18; a flexible insulating polyimide film 18, such as Kapton).

11. The electric heating device as claimed in claim 1 wherein the at least one electrically resistive conductor line comprises a cured electrically resistive ink (fig.2,20; the resistance circuit 20 can be formed thereon by any of the well-known processes, such as printing).

    PNG
    media_image1.png
    965
    902
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US 4115750 in view of Grise US 4849255.

Hansen teaches the invention as discussed above, but is silent on plastic film and adhesive layer on top of shunt member.

Grise teaches:
3. The electric heating device as claimed in claim 1, including a plastic film and an adhesive layer (fig.3,123; col.4, line 30-34; transparent plastic sheet as mylar includes adhesive binder) that are arranged on top of the at least one electrically conductive shunt member (see Hansen shunt member discussed above), and wherein the plastic film is adhesively attached by the adhesive layer to the flexible carrier at opposite sides of the portion of the terminal line or at opposite sides of the portion of the at least one electrically resistive conductor line for providing an appropriate attachment for the at least one electrically conductive shunt member (fig.3,123; the graphite pattern 114 and 118 (same as resistive conduct line) and silver layers 122 (same as shunt member) are hermetically sealed between substrate 112 and an overlying thin, transparent plastic sheet 123; therefore, the transparent plastic sheet is required to attached on the substrate 112; for shunt member, conductive line and terminal line, see Hansen; in combination of Hansen in view of Grise teaches a transparent plastic mylar sheet has adhesive bonder that are arranged on top of the at least one electrically conductive shunt member(layer of copper), and the transparent plastic mylar sheet adhesive to the flexible carrier (a flexible insulating polyimide Kapton) at opposite side of the portion of the terminal or resistive conductor lines(resistance circuit); ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hansen by using a transparent plastic mylar film with adhesive binder as taught by Grise in order to preventing flaking or delamination of the silver layers  when the heater is bent or flexed (col.4, line 39-41).

Claim(s) 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US 4115750 in view of Spielmann 20160205726.

Hansen teaches the invention as discussed above, but is silent on bond joint (claim 4) and form fit joint (claim 5).

Spielmann teaches:
4. The electric heating device as claimed in claim 1, wherein the at least one electrically conductive shunt member is attached to at least the portion of the terminal line or the portion of the at least one electrically resistive conductor line by means for establishing at least one material bond joint (page.4, para.0066; soldering;  for terminal or resistive conductor line, see Hansen; in combination of Hansen in view of Spielmann teaches shunt member is attached to terminal or resistive conductor line by soldering).

5. The electric heating device as claimed in claim 1, wherein the at least one electrically conductive shunt member is attached to at least the portion of the terminal line or to the portion of the at least one electrically resistive conductor line by means for establishing at least one force/form fit joint, form fit joint or combined force/form fit joint (page.4, para.0066; crimping, clinching, and riveting;  for terminal or resistive conductor line, see Hansen; in combination of Hansen in view of Spielmann teaches shunt member is attached to terminal or resistive conductor line by crimping or clinching or riveting).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hansen by using soldering, crimping, clinching, and riveting as taught by Spielmann in order to simplifying industrial contacting; in addition, the way to attach shunt member to terminal or resistive conductor line as soldering, crimping, clinching, and riveting increase stability and durability, avoiding reflection or fall off by undesired force.

 Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US 4115750 in view of Wittkowski US 20140246415.

Hansen teaches the invention as discussed above, but is silent on a strip of an electrically conductive textile.

Wittkowski teaches:
7. The electric heating device as claimed in claim 1, wherein the at least one electrically conductive shunt member is formed as a strip of an electrically conductive textile (fig.1a; three strips of an electrically conductive textile with dash lines) having a textile carrier and a continuous electrically conductive layer attached to a surface of the textile carrier and extending over a major part of an area of the surface, wherein the continuous electrically conductive layer comprises at least one material out of a group formed by copper, nickel, silver, manganese and a combination of at least two of these (abstract; page.3,para.0031;conductive filaments of a yarn may comprise full metal, e.g. of steel, or they may comprise coated polymer filaments, e.g. coated with silver or steel or they may comprise metal filaments (e.g. copper or steel) that are coated or clad with another metal (e.g. steel or copper), therefore, the textile of yarn as carrier has silver or copper coated filament as continuous electrically conductive later attached the all surface of textile; page.3, para.0036,0038; Technique to apply functional materials (inks) in liquid form onto a textile substrate, the ink include silver particle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hansen by using textile electrode as taught by Wittkowski in order to operatively connected to a connection terminal of heater and/or electrode, said connection terminal for connecting said heater and/or electrode to an electronic control circuit (abstract); In addition, the textile electrode can be controlled the area have high electrically conductive or low electrically conductive, thereby it satisfy any requirement of heating device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10625571, US 10201039, US 8981265, US 8084722, US 7329843, US6524697

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761